—Appeal from an order of Supreme Court, Erie County (Doyle, J.), entered September 11, 2000, which, inter alia, postponed until the conclusion of the casé its determination of the application of plaintiffs former attorney for a fee based upon quantum meruit.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm the order for reasons stated in the decision at Supreme Court, Erie County (Doyle, J.). We noté, however, that the only issue addressed on this appeal is whether the court abused its discretion in postponing until the conclusion of the case its determination of the application of plaintiffs former attorney for a fee based upon quantum meruit. We do not address the issue of the amount of the fee, if any, that the court may ultimately order plaintiff to pay its former attorney based upon the court’s consideration of the appropriate factors (see generally Ingber v Sabato, 229 AD2d 884, 887, lv dismissed 88 NY2d 1064, lv denied 90 NY2d 808; Smith v Boscov’s Dept. Store, 192 AD2d 949, 950-951). Present— Pigott, Jr., P.J., Pine, Hayes, Wisner and Hurlbutt, JJ.